DETAILED ACTION
Acknowledgements
In the reply filed February 9, 2021, the applicant amended claims 1, 11, 18, and 22. 
Currently claims 1-23 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent No. 10,107,428).
Regarding Claim 11, Kim discloses a cover comprising: 
A cover portion (Kim: 110), the cover portion (Kim: 110) defining a pair of opposing sidewalls (Kim: 110a); 

A second bolt stop portion (Kim: second 140) extending laterally outward from a second sidewall of the pair of opposing sidewalls (Kim: 110a).
Regarding Claim 12, Kim discloses the cover of claim 11, wherein the pair of opposing sidewalls (Kim: 110a) are substantially parallel to one another.
Regarding Claim 13, Kim discloses the cover of claim 11, wherein: 
The cover portion (Kim: 110) further defines a top wall (Kim: Figure 8: wall above 111) and a bottom wall (Kim: Figure 8: wall below 111); each of the pair of opposing sidewalls (Kim: 110a) extends from the top wall (Kim: Figure 8: wall above 111) to the bottom wall (Kim: Figure 8: wall below 111); and the pair of opposing sidewalls (Kim: 110a) are angled inward towards one another from the top wall (Kim: Figure 8: wall above 111) to the bottom wall (Kim: Figure 8: wall below 111).
Regarding Claim 14, Kim discloses the cover of claim 11, wherein: 
The cover portion (Kim: 110) further defines a top wall (Kim: Figure 8: wall above 111) extending between the pair of opposing sidewalls (Kim: 110a); 
The cover portion (Kim: 110) further defines a front wall (Kim: 111) extending between the pair of opposing sidewalls (Kim: 110a) and the top wall (Kim: Figure 8: wall above 111); and 
A cover engagement wall (Kim: 130) of the cover portion (Kim: 110) extends rearward from the top wall (Kim: Figure 8: wall above 111) and away from the front wall (Kim: 111).
Regarding Claim 15, Kim discloses the cover of claim 14, wherein: 

The cover engagement wall (Kim: 130) defines a top stop extending downwards towards the bottom wall (Kim: Figure 8: wall below 111).
Regarding Claim 16, Kim discloses the cover of claim 14, wherein: the bolt stop portion defines a shroud (Kim: 141); and 
The shroud (Kim: 141) extends rearward and away from the front wall (Kim: 111).
Regarding Claim 17, Kim discloses the cover of claim 11, wherein: 
The bolt stop portion defines an arm (Kim: 140) and a rounded end (Kim: hole for 140); and 
The rounded end (Kim: hole for 140) defines a pocket.
Regarding Claim 18, Kim discloses a method for forming a mechanical joint pipe connection between a piping element (Kim: 20) and a pipe length (Kim: 1), the method comprising: 
Inserting a pipe end of the pipe length (Kim: 1) through a gland (Kim: portion of 200 accommodating 260) and a gasket (Kim: 270) and into a female socket (Interior of 20) defined by the piping element (Kim: 20), a fastener hole (Kim: annular space created by 201) of the gland (Kim: portion of 200 accommodating 260) covered by a cover (Kim: 110), the cover attached to the gland (Kim: portion of 200 accommodating 260); 
Removing the cover from the gland (Kim: portion of 200 accommodating 260); inserting a fastener (Kim: 260) through the fastener hole (Kim: annular space created by 201) of the gland (Kim: portion of 200 accommodating 260); and fastening the gland 
Regarding Claim 19, Kim discloses the method of claim 18, wherein removing the cover from the gland (Kim: portion of 200 accommodating 260) comprises detaching a cover portion (Kim: 110) of the cover from a joint restraint assembly (10) of the gland (Kim: portion of 200 accommodating 260).
Regarding Claim 20, Kim discloses the method of claim 18, wherein removing the cover from the gland (Kim: portion of 200 accommodating 260) comprises reconfiguring a joint restraint assembly (10) of the gland (Kim: portion of 200 accommodating 260) from a deactivated configuration to an activated configuration.
Regarding Claim 21, Kim discloses the method of claim 18, wherein removing the cover from the gland (Kim: portion of 200 accommodating 260) comprises: 5disengaging a stop leg of the cover from a gripper (Kim: 260) of a joint restraint assembly (10) of the gland (Kim: portion of 200 accommodating 260); and 
Engaging the gripper (Kim: 260) with an outer pipe surface of the pipe length (Kim: 1).
Regarding Claim 22, Kim discloses the method of claim 18, further comprising: compressing the gasket (Kim: 270) between the gland (Kim: portion of 200 accommodating 260) and the piping element (Kim: 20); and forming a seal between an outer pipe surface of the pipe length (Kim: 1) and the gasket (Kim: 270).
Regarding Claim 23, Kim discloses the method of claim 18, wherein removing the cover (Kim: 110) from the gland (Kim: portion of 200 accommodating 260) .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Language directed toward the location and position of the bolt stop portion of the cover in relation to both the restraint base and the fastener hole, when combined with the other limitation of claim 1, is sufficient to distinguish the invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679